           Case 1:19-cr-00374-JMF Document 71 Filed 08/03/20 Page 1 of 1



                                                                                 Thomas D. Warren
                                                                                            Partner
                                                                                    (216) 789-9121
                                                                      tom.warren@warrenterzian.com


VIA ECF

                                                                   August 2, 2020

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2020
New York, NY 10007

              Re:   United States v. Avenatti, Case No. 19 Cr. 374 (JMF)

Dear Judge Furman:

I write to you on Mr. Avenatti’s behalf to request that he be allowed to appear at the
August 7, 2020 hearing by telephone. The Central District of California’s order
setting forth the conditions of Mr. Avenatti’s temporarily release precludes him
from possessing, using, or accessing “any digital devices that offer or allow internet
access.” United States v. Avenatti, SA CR No. 19-061-JVS (C.D. Cal.), Dkt. 140. He
is thus unable to appear via videoconference absent a modification of his release
conditions.

Mr. Avenatti has signed and concomitantly filed the consent form that the Court
provided waiving his right to physically appear in the courtroom for the hearing.

Respectfully,
                                 This Court is not in a position to modify the release conditions imposed by
                                 another Court. Because - absent a modification of those conditions - the
/s/ Thomas D. Warren
                                 Defendant cannot appear by video, there is no need to use a videoconference
Thomas D. Warren                 platform for Friday's conference. Accordingly, the conference will be
                                 conducted by telephone only. The public access call-in information remains
                                 the same; the Court will provide call-in information for counsel in the
                                 coming days. SO ORDERED.




                                                                      August 3, 2020



LA | CLE
